Citation Nr: 1315624	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  08-24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for asthma.

2.  Entitlement to a compensable initial evaluation for hypertension, prior to March 26, 2008.

3.  Entitlement to an initial evaluation in excess of 10 percent for hypertension, from March 26, 2008.  


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from February 2000 to February 2002, and from October 2004 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated March 2007, the RO granted service connection for exercise-induced asthma and for hypertension.  A 10 percent evaluation was assigned for asthma, and a noncompensable evaluation was assigned for hypertension.  The Veteran disagreed with the assigned ratings, which were effective January 8, 2006.  A July 2008 rating decision assigned a 10 percent evaluation for hypertension, effective March 26, 2008.  

In AB v Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Since the maximum rating for hypertension has not been assigned, the Board will consider the Veteran's claim for an increased rating for hypertension.

The Board notes a statement of the case issued in October 2012 addressed the Veteran's claim regarding the validity of withholding of drill pay in 2008.  Since a substantive appeal has not been received, this determination is limited to the issues set forth on the preceding page.

The issue of entitlement to an initial evaluation in excess of 10 percent for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran had a history of diastolic pressure predominantly 110 or more with the use of medication. 

2.  The Veteran's diastolic pressure is not predominantly 110 or more, nor is systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for hypertension have been met, effective January 8, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).

2.  The criteria for an initial evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

The appeal of the ratings for hypertension arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for this disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA medical records, and VA examination reports.

VA clinical examinations have been obtained.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

A 60 percent evaluation may be assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) when diastolic pressure is predominantly 130 or more.  When the diastolic pressure is predominantly 120 or more, a 20 percent evaluation may be assigned.  When diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more, a 20 percent evaluation may be assigned.  When diastolic pressure is predominantly 100 or more, or, systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more or who requires continuous medication for control, a 10 percent evaluation is assignable.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In the March 2007 rating action that granted service connection for hypertension, the RO noted the record did not reflect a history of diastolic pressure readings predominantly 100 or more, or systolic readings predominantly 160 or more.  In this regard, the service treatment records show a number of blood pressure readings in 2004 and 2005 in which the diastolic pressure was 100 or greater, including times when the Veteran was on medication for hypertension.  In addition, VA outpatient treatment records show that when the Veteran was seen in July 2006 for follow-up for hypertension, it was stated that on her last visit, systolic pressure had been in the 200's.  She was started on medication at that time.  Blood pressure on the July visit was 142/90.  Her blood pressure was 160/108 in August 2006.  The following month, blood pressure was 159/96.  Additional records show blood pressure was 159/96 in September 2006, 180/104 in October 2006, and 154/104 and 155/90 in November 2006.  Based on a review of the record, to include the service treatment records, resolving reasonable doubt in the Veteran's favor, the Board concludes a 10 percent evaluation for hypertension is warranted from the inception of the award.  

The question now is whether a rating in excess of 10 percent is warranted for hypertension.  Blood pressure readings on the January 2007 VA examination were 155/90, 154/100 and 150/92 and the examiner noted that the Veteran was on continuous medication to control her blood pressure.  

VA outpatient treatment records disclose the Veteran was seen in March 2008.  It was reported her blood pressure was 160/88.  It was indicated her blood pressure was uncontrolled, but that she had not been taking her medication.  In May 2008, blood pressure was 187/119 by machine, and 176/106 manually.  Later that day, blood pressure was 166/90.

On VA examination for hypertension in June 2008, the Veteran related she had been on medication for hypertension since 2004, and claimed her blood pressure ran high.  Blood pressure readings were 174/107 and 171/103.  The diagnosis was hypertension.

The Veteran's blood pressure was recorded as 183/115 on a VA respiratory examination in June 208.

Additional VA outpatient treatment records disclose systolic pressure ranged from 125 to 184, and diastolic pressure ranged from 86 to 128 in 2008 and 2009.  It was asserted in January 2009 that the Veteran's blood pressure was still poorly controlled despite her reported adherence to medication.  Later that month, the Veteran stated she frequently had readings at home greater than 150/90.  

The Veteran was again examined by the VA for hypertension in July 2009.  She reported her blood pressure runs high, but the examiner noted the chart in her primary care records showed blood pressure was controlled (120's over 70's).  It was noted she was on medication.  Blood pressure was 114/71 and 123/73.  The diagnosis was essential hypertension, well controlled.

The Veteran's blood pressure on the July 2009 VA respiratory examination was 121/77.

VA outpatient treatment records in September 2009 show blood pressure readings of 111/69, 119/80 and 176/118.  The Veteran was seen in September 2011 for a blood pressure check since her readings had been low on her last visit.  Blood pressure was 118/84.  The diagnosis was hypertension.

The Board acknowledges some diastolic pressure readings of 110 or higher, and that there is a reference in the clinical records to systolic pressure exceeding 200.  The fact remains, however, that the vast majority of blood pressure readings does not support a higher evaluation.  Thus, there is no clinical evidence documenting diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

The Board concedes the Veteran is competent to report symptoms she experiences, and the Board finds her to be credible in this regard.  The Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  As a result, her assertions cannot constitute competent medical evidence that hypertension has increased in severity, so as to warrant a rating in excess of 10 percent.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her hypertension.  

In sum, the Board concludes a 10 percent evaluation is warranted for hypertension from the inception of the award, but that the medical findings on examination are of greater probative value than the Veteran's assertions regarding the severity of hypertension.  The Board finds the preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent for hypertension.

Additional considerations

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  The Veteran's hypertension is manifested by elevated blood pressure readings and requires medication for control; symptoms contemplated by the rating schedule.  There is a higher rating available under the diagnostic code addressed in this decision, but the Veteran's hypertension is not productive of the manifestations that would warrant the higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not argued, and the record does not otherwise reflect, that her service-connected hypertension has rendered her totally unemployable.  Accordingly, consideration of TDIU is not before the Board.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as where noted above, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation of 10 percent for hypertension is granted, effective January 8, 2006, subject to the governing law and regulations pertaining to the payment of monetary benefits.

An initial evaluation in excess of 10 percent for hypertension is denied.


REMAND

A supplemental statement of the case issued in December 2009 contains conflicting information.  In one section, it indicates the 10 percent evaluation for asthma is proper.  However, in two portions of the supplemental statement of the case, the evaluation for exercise-induced asthma is increased to 30 percent, effective March 26, 2008.  There is no correspondence in the record which appears to notify the Veteran of a change in the rating for asthma.  In addition, rating decisions dated February 2010, December 2011 and August 2012 show the evaluation for asthma has remained 10 percent.  Thus, it is not clear from the record whether the RO has increased the rating assigned for asthma.  This must be clarified.  

In addition, the Board notes that the most recent VA examination to evaluate the Veteran's asthma was conducted nearly four years ago.  In light of the necessity in this case to clarify the rating, the RO should schedule a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Clarify the current rating for exercise-induced asthma, to include whether a 30 percent evaluation was ever in effect.  

2.  Thereafter, schedule a VA respiratory examination to determine the nature and extent of the Veteran's exercised-induced asthma.  All necessary tests, to include pulmonary function tests, should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


